IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JOSHUA GONZALEZ et al., :

Plaintiffs : CIVIL ACTION

v.

ACCOUNT RESOLUTION :
SERVICES, LLC ef al., : No. 20-3259

Defendants :

MEMORANDUM
PRATTER, J. JULY 15, 2021

The Court previously denied ARS Account Resolution Services’ Motion to Dismiss
Plaintiffs’ Complaint. In so doing, the Court also deemed timely Plaintiffs’ service of the
Complaint and summons. However, although it denied the motion to dismiss, for reasons
reiterated below, the Court awarded ARS Account Resolution Services (“ARS”) reasonable fees
and costs related to the service issue upon which ARS based its motion. To that end, the Court
ordered ARS to submit a declaration of reasonable fees and costs. ARS did so, and Plaintiffs
submitted their opposition. For the reasons that follow, the Court will grant a portion of the fees
and costs ARS seeks in its declaration.

BACKGROUND

This case involves allegations by Joshua Gonzalez against ARS Account Resolution
Services for violations of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681 ef seg.!_ Mr. Gonzalez
argues that ARS reported inaccurate data to credit reporting agency Experian and failed to conduct

a proper investigation after Mr. Gonzalez filed a dispute. ARS moved to dismiss the Complaint’s

 

i This case originally involved multiple plaintiffs and multiple defendants. As a result of several
settlements, the only remaining plaintiff is Joshua Gonzalez, and the only remaining defendant is ARS
Account Resolution Services,
claims against it due to untimely service of process. As explained above, the Court denied ARS’s
motion to dismiss but awarded ARS reasonable fees and costs related to the service issue. See
Doc. No. 15.
LEGAL STANDARD

When assessing the reasonableness of claimed attorneys’ fees, courts in the Third Circuit
typically use the lodestar formula whereby the number of hours reasonably expended are
multiplied by areasonable hourly rate. Maldonado v. Houstoun, 256 F.3d 181, 184 (3d Cir. 2001).
“In calculating the hours reasonably expended, a court should ‘review the time charged, decide
whether the hours set out were reasonably expended for each of the particular purposes described
and then exclude those that are ‘excessive, redundant, or otherwise unnecessary.’” /d, (quoting
Public Int. Research Group of N.J, Inc. v. Windall, 51 F.3d 1179, 1188 (3d Cir. 1995)).
Furthermore, a “district court has discretion in determining the amount of a fee award” given its
“superior understanding of the litigation and the desirability of avoiding frequent appellate review
of what essentially are factual matters.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).

DISCUSSION

ARS’s declaration of fees and costs seeks compensation of $4,576.50 for 18.6 hours of
work.? Doc. No. 17 at 3-4. The declaration lists hours worked by partner Richard Perr, of counsel
attorney Amy Goldstein, associates Monica Littman, Graeme Hogan, and Jose Calves, and
paralegal Patricia Buchanan. ARS represents that Mr. Perr’s current hourly rate is $550, but his
“discounted insurance rate,” applicable here, is $275 per hour. Ms. Goldstein, who has over 30

years of experience, has a current hourly rate of $400 to $450, with a discounted insurance rate of

 

2 The Court notes that Exhibit A to the declaration includes 2.5 hours of total work performed by
Mr. Perr. However, because ARS’s declaration seeks 2 hours for Mr. Perr and lists the total cost for such
work as $550 (2 x $275), Doc. No, 17 at 3, the Court assumes that ARS chose to declare only 2 hours of
work for Mr. Perr.
$275 per hour. The hourly rates for the associates range from $350 to $400 but their discounted
insurance rate is $245 per hour. The paralegal’s discounted rate is $100 per hour.

“Generally, a reasonable hourly rate is calculated according to the prevailing market rates
in the relevant community.” Maldonado, 256 F.3d at 184. An appropriate starting point is usually
the attorney’s normal billing rate. Jd at 184-85. Here, ARS represents that the attorneys and the
paralegal that have worked on this case have done so at a discounted rate. The Court is satisfied
that these discounted hourly rates put forth by ARS constitute reasonable hourly rates in light of
the local market rate for such services with which the Court is generally familiar. The Court notes
in this regard that Mr. Gonzalez and his counsel do not challenge the rates asserted by ARS.

“The party seeking attorney’s fees has the burden to prove that its request for attorney’s
fees is reasonable.” Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990). ARS represents
that the 18.6 hours of work time were necessary to obtain and verify information related to the
delayed service of the Complaint and summons, to file a motion to dismiss, to analyze the
Plaintiffs’ opposition, to prepare a reply brief, and other matters. Doc. No. 17 at 4.

“Once the adverse party raises objections to the fee request, the district court has a great
deal of discretion to adjust the fee award in light of those objections.” Rode, 892 F.2d at 1183.
Here, Mr. Gonzalez objects to some of the work listed in ARS’s declaration of costs and fees as
redundant, unnecessary, excessive, or unrelated to the service issue, listing each disputed item in
a chart with an accompanying explanation as to why the Court should exclude them. In all,
Mr. Gonzalez asks the Court to reduce ARS’s fee request by at least $1,595.50.7 Doc. No. 19 at

5.

 

3 As noted above, Mr. Gonzalez asks the Court to reduce ARS’s fee request by at least $1,595.50.
Although it does not impact the Court’s analysis of the reasonableness of ARS’s requested fees and costs,
according to the Court’s calculations, the total amount of disputed charges listed in the chart in
Mr. Gonzalez’s opposition is $1,625.50. Doc. No. 19 at 3-4. This includes 1.9 hours billed at the associate
Mr. Gonzalez also argues that ARS “cannot seek[] attorney fees for the task of seeking fees
here.” Doc. 19 at 5. The Court disagrees. See Rode, 892 F.2d at 1192 (remanding to district court
to determine number of hours reasonably devoted to preparing fee petition); Steward v. Sears,
Roebuck & Co., No. 02-cv-8921, 2008 WL 1899995, at *5 (E.D. Pa. Apr. 29, 2008) “Generally,
the time counsel spends preparing fee petitions is compensable so long as the hours spent are not
excessive.” (citing Hernandez v. Kalinowski, 146 F.3d 196, 199-200 (3d Cir. 1998))).

After a careful review of ARS’s declaration and Mr. Gonzalez’s opposition, the Court finds
that the following disputed fees and costs listed in the chart below, as identified in Mr. Gonzalez’s
opposition to ARS’s declaration, are unrelated to the service issue or are otherwise redundant.

Accordingly, these will not be awarded to ARS.

 

 

 

 

 

 

Date Attorney | Description Hours Rate | Amount

12/2/20 MOL Analyze the statute of limitations for | 0.40 $245 | $98
Huber and Gonzalez’s FCRA claims

12/3/20 MOL Emails with [redacted] re settlement | 0.20 $245 | $49
strategy

12/14/20 MOL Review Plaintiffs’ opposition to MTD = | 0.30 $245 | $73.50

1/8/21 MOL Emails with Steven Benedict, Esq. re | 0.30 $245 | $73.50
Amended Stipulation of Huber’s claims

1/8/21 MOL Telephone call with Steven Benedict, | 0.10 $245 | $24.50

Esq. re improper stipulation re dismissai
of Huber’s claims

 

 

 

1/8/21 MOL Telephone call with [redacted] re | 0.20 $245 | $49
Huber’s request to dismiss claims

6/15/21 GRH Emails with client regarding strategy | 0.20 $245 | $49
following order on MTD

TOTAL 1.7 $245 | $416.50

 

 

 

 

 

 

 

 

However, the Court finds that the remaining fees and costs disputed by Mr. Gonzalez are

reasonable and, thus, it approves them. Additionally, the Court approves as reasonable the

 

rate (1.9 x $245), 4 hours billed at the partner/of counsel rate (4 x $275), and 0.6 hours billed at the paralegal
rate (0.6 x $160).
undisputed fees and costs. See Doc. 17-1 (Exhibit A to ARS’s Declaration). ARS sought
$4,576.50 in its declaration. Doc. No. 17 at 4. After subtracting the above amounts, which total
$416.50, the Court will award ARS $4,160.00 in fees and costs.
CONCLUSION
For these reasons, the Court grants a portion of the fees and costs requested in ARS’s
declaration. An appropriate order follows.
BY THE COURT:

l LL DD

ENE E.K. PRATTER
UNITED STATES DISTRICT JUDGE

 
 
